                                                                                        FILED
     Case 2:20-cr-00452-SVW Document 23 Filed 10/06/20 Page 1 of 8 Page
                                                                   CLERK, U.S. ID   #:211
                                                                               DISTRICT COURT


                                                                                 10/06/2020

                                                                                      DM
                                                                            CENTRAL DISTRICT OF CALIFORNIA
                                                                              BY: ___________________ DEPUTY
1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT

9                         FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                  January 2020 Grand Jury

11   UNITED STATES OF AMERICA,                      CR    2:20-cr-00452-SVW

12               Plaintiff,                         I N D I C T M E N T

13               v.                                 [18 U.S.C. § 371: Conspiracy; 18
                                                    U.S.C. § 922(a)(3): Receiving
14   BENJAMIN JONG REN HUNG,                        Firearm Across State Lines; 18
                                                    U.S.C. § 924(d)(1) and 28 U.S.C.
15               Defendant.                         § 2461(c): Criminal Forfeiture]

16

17         The Grand Jury charges:

18                                 INTRODUCTORY ALLEGATIONS

19         At times relevant to this Indictment:

20         1.     Defendant BENJAMIN JONG REN HUNG resided in San Marino,

21   within the Central District of California, and Lodi, within the

22   Eastern District of California.             Defendant HUNG and defendant HUNG’s

23   associate (“Co-Conspirator #1”) did not have a federal firearms

24   license issued by the United States Bureau of Alcohol, Tobacco,

25   Firearms, and Explosives (“ATF”), and thus were not licensed to

26   import, manufacture, or deal in firearms, within the meaning of

27   Chapter 44, Title 18, United States Code.

28
     Case 2:20-cr-00452-SVW Document 23 Filed 10/06/20 Page 2 of 8 Page ID #:212



1         2.    The ATF required all federally-licensed firearms dealers to

2    document firearms sales and purchases on an ATF Form 4473, a form

3    that was completed by the federal firearms licensee dealer and the

4    firearm purchaser.    The documentation process included the following

5    requirements:

6         3.    At the time the purchaser submitted an application to

7    purchase a firearm, the purchaser was required to certify on ATF Form

8    4473 that he or she was the “actual buyer” of the firearm.           ATF Form

9    4473 advised that: “You are not the actual buyer if you are acquiring

10   the firearm(s) on behalf of another person.”

11        4.    These Introductory Allegations are incorporated into each

12   count of this Indictment.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
     Case 2:20-cr-00452-SVW Document 23 Filed 10/06/20 Page 3 of 8 Page ID #:213



1                                      COUNT ONE

2                                  [18 U.S.C. § 371]

3    A.   OBJECTS OF THE CONSPIRACY

4         1.    Beginning on a date unknown but not later than December 26,

5    2017, and continuing until a date unknown but not earlier than on or

6    about January 4, 2018, in Los Angeles County, within the Central

7    District of California, and elsewhere, defendant HUNG conspired with

8    Co-Conspirator #1 and others known and unknown to the Grand Jury to

9    commit offenses against the United States, namely: (1) to willfully

10   transfer into and receive in the state of residence firearms

11   purchased outside that state, in violation of Title 18, United States

12   Code, Section 922(a)(3); and (2) to knowingly make false statements

13   in the acquisition of firearms, in violation of Title 18, United

14   States Code, Section 922(a)(6).

15   B.   THE MANNER AND MEANS OF THE CONSPIRACY

16        2.    The objects of the conspiracy were to be accomplished, in

17   substance, as follows:

18              a.    Defendant HUNG would direct Co-Conspirator #1 to

19   obtain firearms for defendant HUNG from firearms dealers in Oregon.

20              b.    Co-Conspirator #1 would obtain firearms from firearms

21   dealers in Oregon and falsely claim that Co-Conspirator #1 was the

22   actual buyer of the firearms, rather than defendant HUNG who was, in

23   fact, the actual buyer.

24              c.    Co-Conspirator #1 would transport the firearms from

25   Oregon to California to deliver or cause to be delivered the firearms

26   to defendant HUNG.

27

28

                                            3
     Case 2:20-cr-00452-SVW Document 23 Filed 10/06/20 Page 4 of 8 Page ID #:214



1    C.   OVERT ACTS

2         3.    On or about the following dates, in furtherance of the

3    conspiracy and to accomplish its objects, defendant HUNG, Co-

4    Conspirator #1, and others known and unknown to the Grand Jury,

5    committed various overt acts within the Central District of

6    California, and elsewhere, including, but not limited to, the

7    following:

8         Overt Act No. 1:       On or before December 26, 2017, defendant

9    HUNG gave Co-Conspirator #1 cash to purchase firearms for defendant

10   HUNG from a firearms store in Bend, Oregon.

11        Overt Act No. 2:       On December 26, 2017, Co-Conspirator #1 sent

12   a text message from Bend, Oregon to defendant HUNG stating that he

13   was going to “check out the pistols.”

14        Overt Act No. 3:       On December 26, 2017, Co-Conspirator #1

15   bought a Glock 26, 9 mm semiautomatic handgun, bearing serial number

16   BBMM205 (the “Glock 26”) from Tillamook Sporting Goods in Bend,

17   Oregon.

18        Overt Act No. 4:       On December 26, 2017, Co-Conspirator #1

19   executed and submitted to Tillamook Sporting Goods an ATF Form 4473

20   Firearms Transaction Record, which falsely stated that he was the

21   actual buyer of the Glock 26 when, in fact, as Co-Conspirator #1 then

22   knew, the Glock 26 was purchased for defendant HUNG.

23        Overt Act No. 5:       On December 26, 2017, defendant HUNG sent a

24   text message from San Marino, California, to Co-Conspirator #1 in

25   Bend, Oregon, to ask if Co-Conspirator #1 was still at the gun store.

26        Overt Act No. 6:       On or before January 3, 2018, Co-Conspirator

27   #1 transported the Glock 26 from Oregon to Lodi, California.

28

                                            4
     Case 2:20-cr-00452-SVW Document 23 Filed 10/06/20 Page 5 of 8 Page ID #:215



1         Overt Act No. 7:       On January 3, 2018, defendant HUNG sent a

2    text message from San Marino, California, to Co-Conspirator #1 in

3    Lodi, California, asking, “where are my pistols at?”

4         Overt Act No. 8:       On January 3, 2018, in response to defendant

5    HUNG’s text message, Co-Conspirator #1 sent a text message from Lodi,

6    California, to defendant HUNG in San Marino, California, stating, “I

7    have your pistols and ammo with me” and would “leave it here in your

8    closet.”

9         Overt Act No. 9:       On January 3, 2018, Co-Conspirator #1 sent a

10   text message from Lodi, California, to defendant HUNG in San Marino,

11   California, stating that he would “leave your glocks in Lodi if that

12   is what you want.”

13        Overt Act No. 10:      On January 4, 2018, Co-Conspirator #1 sent a

14   text message from Lodi, California, to defendant HUNG in San Marino,

15   California, stating that a mutual associate was driving from Lodi to

16   San Marino “with the glocks.”

17

18

19

20

21

22

23

24

25

26

27

28

                                            5
     Case 2:20-cr-00452-SVW Document 23 Filed 10/06/20 Page 6 of 8 Page ID #:216



1                                      COUNT TWO

2                              [18 U.S.C. § 922(a)(3)]

3         On or about January 4, 2018, in Los Angeles County, within the

4    Central District of California, and elsewhere, defendant HUNG, not

5    being a licensed importer, manufacturer, dealer, and collector of

6    firearms, within the meaning of Chapter 44, Title 18, United States

7    Code, willfully received in the State of California, where he then

8    resided, a Glock 26 9 mm semiautomatic handgun, bearing serial number

9    BBMM205, which firearm defendant HUNG and Co-Conspirator #1 obtained

10   outside the State of California, namely, by: (1) defendant HUNG

11   directing Co-Conspirator #1 to purchase the Glock 26 from Tillamook

12   Sporting Goods in Bend, Oregon and deliver it to defendant HUNG in

13   Lodi and/or San Marino, California; and (2) defendant HUNG ultimately

14   receiving the Glock 26 in San Marino, California.

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            6
     Case 2:20-cr-00452-SVW Document 23 Filed 10/06/20 Page 7 of 8 Page ID #:217



1                               FORFEITURE ALLEGATION

2                  [18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c)]

3         1.    Pursuant to Rule 32.2 of the Federal Rules of Criminal

4    Procedure, notice is hereby given that the United States of America

5    will seek forfeiture as part of any sentence, pursuant to Title 18,

6    United States Code, Section 924(d)(1), and Title 28, United States

7    Code, Section 2461(c), in the event of the defendant’s conviction of

8    the offenses set forth in any of Counts One or Two of this

9    Indictment.

10        2.    The defendant, if so convicted, shall forfeit to the United

11   States of America the following:

12              a.    All right, title, and interest in any firearm or

13   ammunition involved in or used in any such offense, including but not

14   limited to a Glock 26, 9 mm semiautomatic handgun, bearing serial

15   number BBMM205; and

16              b.    To the extent such property is not available for

17   forfeiture, a sum of money equal to the total value of the property

18   described in subparagraph (a).

19        3.    Pursuant to Title 21, United States Code, Section 853(p),

20   as incorporated by Title 28, United States Code, Section 2461(c), the

21   defendant, if so convicted, shall forfeit substitute property, up to

22   the value of the property described in the preceding paragraph if, as

23   the result of any act or omission of the defendant, the property

24   described in the preceding paragraph or any portion thereof (a)

25   cannot be located upon the exercise of due diligence; (b) has been

26   transferred, sold to, or deposited with a third party; (c) has been

27   placed beyond the jurisdiction of the court; (d) has been

28

                                            7
     Case 2:20-cr-00452-SVW Document 23 Filed 10/06/20 Page 8 of 8 Page ID #:218



1    substantially diminished in value; or (e) has been commingled with

2    other property that cannot be divided without difficulty.

3
                                                        A TRUE BILL
4

5
                                                                 /S/
6                                                       Foreperson
7
     NICOLA T. HANNA
8    United States Attorney
9

10
     BRANDON D. FOX
11   Assistant United States Attorney
     Chief, Criminal Division
12
     CHRISTOPHER D. GRIGG
13   Assistant United States Attorney
     Chief, National Security Division
14
     MACK E. JENKINS
15   Assistant United States Attorney
     Chief, Public Corruption and Civil Rights
16   Section
17   ANNAMARTINE SALICK
     Assistant United States Attorney
18   Chief, Terrorism and Export Crimes Section
19   FRANCES S. LEWIS
     Assistant United States Attorney
20   Public Corruption and Civil Rights Section
21   DAVID T. RYAN
     Assistant United States Attorney
22   Terrorism and Export Crimes Section
23

24

25

26

27

28

                                            8
